JUDGES DEEMING, CARRINGTON, and EYONS, President,
concurring, the lat-
ter delivered the decree of the Court as follows :
*“This Court, not approving of the
Chancellor’s principles and reasoning in his decree made in this cause, except so-far as the same relates to white persons and; native American Indians, but entirely disapproving thereof, so far as the same relates to native Africans and their descendants, who have been and are now held as. slaves by the citizens of this state, and discovering no other erroir in the said decree, affirms the same.”